PRICK, J.
(concurring).
I fully concur with my Brother, Justice Straup, in his conclusions, namely, that the declaration in question was not one which was against the interest of the deceased, and that the court’s ruling excluding the mortgages was proper. I therefore concur in the result reached.
Notwithstanding my high regard for the judgment of my Brother, I entertain much doubt upon the proposition whether, in view of the issue in this case, the declarations of the deceased were admissible, even though such declarations, when made, were against his interest. The grounds upon which declarations against interest are admitted are well' and clearly stated in the opinion written by my Brother. One of those grounds is that the declaration sought to be admitted must, in the language of the opinion, be of ‘ ‘a fact in relation to a matter of which he (the deceased) was personally cognizant.” What did the declaration sought to be admitted in this case relate to ? It related solely to. the personal relationship of the deceased and respondent; that is, the relation of attorney and client, or agent and principal. The issue, and the only issue, contested was whether the respondent was the attorney of the deceased when respondent rendered the services for which the action was brought. If respondent was deceased’s attorney, then the estate is liable to him for the value of his services; and if he was not, then *182tbs estate is not so liable. By virtue of our statute relating to evidence in decedents’, estates (section 3413) tbe re>-spondent was incompetent to testify to any transaction or communication he might have had with the deceased, and was further incompetent to testify to any “matter of fact whatever which must have been equally within the knowledge of both the witness . . . and such deceased.” If, therefore, it be conceded, as it must be, that the declaration related to a fact which was within the knowledge of the deceased (for, if it was not, it was not within the rule), it must also be conceded, I think, that it must have been within the knowledge of respondent, since it directly related to a matter of personal relationship' between deceased and respondent. Respondent, therefore, was prohibited from testifying against the personal representative of the deceased, the appellant in this case. It occurs to me that the underlying purpose of the section quoted from above was to establish equality between the -deceased person and the one who has some claim against his estate growing out of some transaction or business relationship which arose during the lifetime of the deceased. If this is not the purpose, I know of none. Under the rule adopted in this case if the sole question is whether the relationship of principal and agent between a living and a deceased person existed or not, the declarations of the deceased person may be admitted to disprove the agency while the lips of the one who> is still alive are sealed. By permitting this, is not the much vaunted equality destroyed, and is not the personal representative of the deceased given an advantage, when the purpose of the statute is to' destroy all advantages of this character ? As I view it, where the purpose of a statute is to establish a rule of equality between litigants, the courts should so construe and apply the statute as to maintain that equality, both for and against all alike.
In addition to the foregoing, if such declarations are admitted upon such an issue, then the law permits agency to be disproved by the declaration of the principal, while under no circumstances of which I am aware does it permit the agency to be established by the mere declaration *183of the agent, Frankness, boweyer, compels tbe statement that neither my Brother Straup' nor myself have been,able to find any authorities which either diseuss¡ or sustain.my •views. In this regard the most that can be -said is that neither the text-writers nor the cases discuss the question from the point of view I have suggested, and that therefore there is no authoritative expression either way upon the subject. . As a general rule it is safe to adhere to the rule that, where .a question concerning a rule of evidence has never been discussed, it is well enough to let the established rules prevail, although they may not always reflect 'exact equality or justice. ' • I cannot, however, bring myself to submit to the rule announced in this case without expressing my doubts of its correctness. Moreover, I cannot yield my assent to the proposition that, because a question has. never been discussed or considered by the courts, therefore it never should be. In view of the sweeping provisions of our statute, referred to above and for the other reasons briefly, suggested, I take this occasion to express my doubts as to whether any of the declarations of a deceased person are admissible when the sole issue is that of principal and agent, which is claimed to1 have existed between a living claimant and a deceased person.